DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 13-14 in the reply filed on May 18, 2022 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach the shared technical feature of at least one kind of polyether-modified siloxane compound and at least one kind of aliphatic alcohol alkylene oxide compound.  This is not found persuasive because the rejection below shows that applicant’s special technical feature does not define a contribution over cited references.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al (JP 2011-046035, please refer to machine translation for mapping) in view of Tochihara et al (US 5,395,434).
Regarding claim 13-14, Shiba teaches an ink set (Abstract) which incorporates a compound which has the following structure which reads on the recited Chemical Formula III:

    PNG
    media_image1.png
    157
    341
    media_image1.png
    Greyscale
 (page 2)
Shiba also teaches that the composition can contain other surfactants (page 7), however, fails to teach a) the incorporate of an aliphatic alcohol alkylene oxide.
Shiba teaches that the ink set is a plurality of inks having different hues (page 8), however, fails to teach b) that the hues are yellow, magenta, cyan and black.  
Regarding a) above, Tochihara teaches an ink which incorporates an aliphatic alcohol alkylene oxide (Abstract, Formula 1 and Formula 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the aliphatic alcohol alkylene oxide of Tochihara as a surfactant of Shiba.  One would have been motivated to do so in order to receive the expected benefit of creating a high-quality image (Tochihara, col. 2, lines 25-35).
Regarding b) above, Tochihara teaches an ink set which incorporates yellow, magenta, cyan and black colors (col. 21, lines 65-col. 22, lines 5).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ink of Shiba with the hues of yellow, magenta, cyan and black as taught by Tochihara.  One would have been motivated to do so in order to have an ink set which is able to produce a large gamut of colors for color printing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,274,221. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite an ink set with yellow, magenta and cyan with an ink comprising a polyether-modified siloxane compound and at least one aliphatic alcohol alkylene oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764